Citation Nr: 0116639	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for vision loss alleged as due to medical and 
surgical treatment rendered at a VA facility in December 
1996.  


REPRESENTATION

Appellant represented by:	Barry J. Simon, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his daughter


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from August 1944 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The case returns to the Board following remands in October 
2000 and March 2001.  

In recent correspondence, the veteran and his representative 
allege the occurrence of unethical, biased, and corrupt 
conduct by personnel at the VA medical center and RO and ask 
that the Board impose sanctions for such conduct.  The Board 
emphasizes that such action is outside the purview of its 
jurisdiction.  See 38 U.S.C.A. §§ 511, 7104 (West 1991 & 
Supp. 2000).  The veteran may pursue his claims through the 
appropriate channels if desired.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The medical evidence of record shows that the veteran has 
vision loss as a result of perioperative non-arteritic 
ischemic optic neuropathy due to relative hypotension and 
anemia due to blood loss associated with the December 1996 
surgical procedure performed at a VA facility.  


CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for vision loss alleged as due to medical and surgical 
treatment rendered at a VA facility in December 1996 is 
established.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.102, 3.358 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that, although taken 
prior to the enactment of the VCAA, the RO's actions comply 
with the new statutory provisions.  That is, in the April 
1998 decision and subsequent statement of the case and 
supplemental statements of the case, the RO provided notice 
to the veteran and his representative as to the evidence 
needed to substantiate his claim.  The veteran's pertinent VA 
medical records have been secured, as well as medical 
examinations and opinions.  In addition, the veteran had 
submitted additional medical evidence on his own behalf and 
has had the opportunity to provide oral and written argument 
in support of his claim.  Finally, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Factual Background

The veteran presented to a VA emergency room in December 1996 
with the sole complaint of right hip pain.  There was no 
mention of vision problems.  The veteran was admitted that 
same day.  The history and physical at admission indicated 
only that the veteran wore spectacles.  Similarly, the 
service treatment plan prepared at admission was remarkable 
for the use of glasses only.  That night, the veteran 
underwent surgical repair of a fractured right hip after 
signing an informed consent form.  The anesthesiology report 
included notations as to the anesthetic used, the oxygen 
saturation levels, blood pressure, estimated blood loss, and 
blood replaced.  Notes of doctor's orders dated about two 
days later related the order for a blood transfusion due to 
low hemoglobin levels.  Nursing documentation notes dated the 
next day indicated that the veteran wanted a doctor to look 
at his right eye implant, which he stated slipped when he 
fell.  He was seen by ophthalmology the same day.  The 
veteran related that he noticed decreased vision on the right 
eye the day after the surgery.  After examination and 
discussion, he was referred to neurology for additional 
evaluation.  Neurology consultation notes were significant 
for disc swelling and decreased vision bilaterally.  The 
veteran had begun to notice decreased vision and had 
bitemporal headache since the day of admission.  Tests 
revealed an elevated sedimentation rate.  The assessment 
included: 1) probable bilateral arteritis-anterior ischemic 
optic neuropathy, right eye greater than the left eye; and 2) 
probable giant cell arteritis.  It was noted that the 
findings were most consistent with arteritis-anterior 
ischemic optic neuropathy.  The evaluation also stated 
"Doubt NA-AION secondary to ocular hypoperfusion."  The 
physician recommended temporal artery biopsy and started the 
veteran on steroid therapy.    

Hospitalization notes dated in January 1997 indicated that 
the veteran refused to undergo the biopsy because his vision 
was better.  Thereafter, his vision was still limited though 
stable and steady for four days.  The veteran eventually 
underwent a biopsy of the right temporal artery, the results 
of which were within normal limits.  Subsequent neurology 
notes included an assessment of probable giant cell 
arteritis.  The veteran was discharged to a nursing home care 
unit later in January.  The discharge summary stated that 
extraocular movements were decreased on admission with 
decreased vision on the right eye, although there were no 
complaints of pain.  The summary also related that there had 
been a postoperative decrease in hemoglobin and hematocrit, 
transfused with two units of packed red blood cells.

In a December 1997 statement, the veteran alleged that his 
loss of vision after the hip surgery was due to a lack of 
oxygen during the procedure.  

The report of the February 1998 VA examination reflected the 
veteran's reports of having difficulty seeing after he woke 
up from the surgery, though the examiner stated that this was 
not reflected in the records.  The examiner recounted the 
findings during the veteran's hospitalization and noted that 
the veteran been tapered off the steroids with greatly 
improved vision.  She noted that low blood pressure would not 
cause elevated sedimentation rate and C-reactive protein 
levels.  She also noted that the temporal artery biopsy was 
negative, though it was performed more than one week after 
the veteran started steroid therapy.  The diagnosis was old 
temporal arteritis, decreased vision, more on the right than 
on the left.  The examiner indicated that the veteran's 
remarkable recovery and rapidly decreased sedimentation rate 
with steroid treatment spoke to a diagnosis of temporal 
arteritis rather than anterior ischemic optic neuropathy.

In an October 1998 opinion from J. Keltner, M.D., a neuro-
ophthalmologist, it was noted that the veteran reported 
having difficulty seeing after he awoke from surgery.  Dr. 
Keltner related findings and treatment as shown in VA medical 
records.  After treatment, the veteran's visual acuity 
improved.  He subsequently developed optic atrophy in the 
right eye and slight temporal pallor in the left eye.  He had 
been tapered down on steroids, though he had been told that 
he might have to stay on them indefinitely.  The diagnosis 
was bilateral anterior ischemic optic neuropathy, possibly 
related to giant cell arteritis or related to the surgery 
with blood loss or hypotension because of a rather dramatic 
return of vision.  Dr. Keltner commented that the veteran had 
demonstrated elevated sedimentation rate and C-reactive 
protein, which could have been related to giant cell 
arteritis.  He added that the veteran's improvement on 
steroids suggested an inflammatory process, since it would be 
unusual for light-perception vision to improve if it was due 
to blood loss anterior ischemic optic neuropathy.  Dr. 
Keltner noted that the veteran never had and currently did 
not have symptoms of giant cell arteritis.    

The veteran was afforded another VA examination in August 
1999.  There were no changes in vision or new visual 
complaints.  The examiner noted Dr. Keltner's opinion that 
the vision loss could have been related to blood loss or 
hypotension.  The impression was temporal arteritis by 
history.  The examiner noted that it was difficult to say 
whether the vision loss in the perioperative period was 
related to blood loss or hypotension, indicating that the 
temporal artery biopsy was negative (though he had been on 
steroids) and that the vision improved postoperative with 
steroid treatment.  The impression also included optic 
atrophy, profound on the right and minimal-to-moderate on the 
left, secondary to either temporal arteritis or anterior 
ischemic optic neuropathy suffered in December 1996.  

After reviewing some of the evidence of record, in an April 
2001 statement, L. Volpicelli, M.D., a board-certified 
orthopedist, opined that the veteran's right eye vision loss 
was caused by complications during right hip surgery.  He 
noted that there was blood loss of two units during the 
procedure that was not detected until afterward.  He added 
that there were no anesthesiology records that would have 
documented that amounts and types of anesthetics given, as 
well as information as to oxygen administration and levels.  
Dr. Volpicelli stated that an embolism might have occurred in 
the optic nerve, though the absence of anesthesiology records 
prevented documentation of such an occurrence.  The veteran 
did not complain of vision loss prior to or at admission.  
Dr. Volpicelli agreed with Dr. Keltner's statement that the 
veteran did not have any symptoms of giant cell arteritis.  
He concluded that the veteran's significant right eye vision 
loss was obviously the result of certain complication during 
the hip surgery.   	 

Also in an April 2001 statement, the veteran's daughter, a 
registered nurse with 20 years of experience, related that, 
during the veteran's post-surgical hospitalization, she and 
the veteran told the doctor that the veteran had not had any 
flu-like symptoms before the surgery.  Based on her own 
research on giant cell arteritis, it was her opinion that the 
blindness that occurred after the surgery was an air embolism 
that affected the blood supply, and therefore oxygen supply, 
to the optic nerve.  She stated that the veteran had 
anesthesia and an IV.  The air would have been introduced 
through the IV tubing or by injection.  She related that VA 
had failed to produce the anesthesiology records that would 
document this occurrence.  

In April 2001 correspondence from the veteran's 
representative, it was noted that the veteran was given a 
drug called Hespan during his hip surgery.  It was argued 
that the drug increases the erythrocite sedimentation rate, 
and that the administration of this drug and the transfusion 
might account for the veteran's elevated sedimentation rate.  

In May 2001, the Board received a response to its request for 
an independent medical expert opinion on the claim.  The 
physician reviewed in detail the pertinent VA medical 
records.  Based on a complete review of the record, the 
physician believed that the veteran suffered from bilateral 
non-arteritic ischemic optic neuropathy, right greater than 
left, rather than giant cell arteritis or arteritic ischemic 
optic neuropathy.  He explained that his impression was based 
on the veteran's existing risk factors, presenting symptoms, 
laboratory findings, biopsy results, and course of recovery.  
The physician also believed that the disorder was likely 
caused by a combination of the veteran's baseline low blood 
pressure, with slightly further reduction on the first post-
operative day, and intra-operative and post-operative blood 
loss with consequent anemia.  He noted that although anemia 
alone would not cause ischemic optic neuropathy, anemia 
combined with even brief hypotension could cause the 
disorder.  The physician stated that it was highly unlikely 
that the disorder resulted from an embolus of any kind.  

Analysis

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (2000).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that 
38 U.S.C.A. § 1151 contains no requirement of fault on the 
part of the service providers to confer entitlement on the 
injured veteran.  See Brown v. Gardner, __ U.S. __, __ 
(1994), 115 S.Ct. 552, 556, aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000), as 
amended by Pub. L. No. 104-204, 110 Stat. 2926 (effective for 
claims filed on or after October 1, 1997, the statute 
requires negligence as the proximate cause of the death or 
additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  
38 C.F.R. § 3.358(b)(2).

In this case, the evidence shows that the veteran incurred 
additional disability, i.e., vision loss, following the 
December 1996 hip surgery at a VA facility.  There is no 
evidence suggesting that the condition is in any way the 
result of the veteran's willful misconduct.  The remaining 
question is whether there is a causative relationship between 
the December 1996 surgery and the vision loss.  

The Board acknowledges that much of the medical evidence on 
this question is conflicting.  For that reason, the Board 
requested an independent medical expert opinion.  See 
38 U.S.C.A. §§ 5109(a), 7109(a); 38 C.F.R. § 20.901(a) (the 
Board may secure an independent medical expert opinion when, 
in the Board's judgment, it is warranted by the medical 
complexity or controversy involved in the appeal).  Based on 
a review of the complete record, including the original VA 
medical records and all other medical opinions offered, the 
May 2001 independent medical expert report states the opinion 
that the veteran suffered from perioperative non-arteritic 
ischemic optic neuropathy as a result of a combination of 
relative hypotension and anemia.  The reporting physician 
relates those causative factors to blood loss associated with 
the December 1996 surgical procedure performed at a VA 
facility.  The opinion answers the questions as asked, 
relates to specific facts in the record, provides supporting 
rationales, and references a relevant medical text.  The 
Board finds this opinion sufficient to resolve the medical 
question in this case.  Accordingly, the Board finds that 
evidence supports awarding compensation pursuant to 
38 U.S.C.A. § 1151 for vision loss.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.102, 3.358.   
    

ORDER

Subject to the laws and regulations government payment of 
monetary benefits, compensation pursuant to 38 U.S.C.A. § 
1151 for vision loss alleged as due to medical and surgical 
treatment rendered at a VA facility in December 1996 is 
granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

